DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Acknowledgements
The examiner acknowledges receipt of request for extension of time, amendment and remarks filed 12/16/2020.
Claims 1, 11 and 12 are amended.   Claims 1-20 are pending.

Priority
The examiner acknowledges this application as a 371 of PCT/EP2018/060628 filed 04/25/2018 and which claims benefit of French Application 1753650 filed 04/26/2017.

This office action is made Non-Final in light of new reference/new rejection under obviousness type double patenting.

Response to Arguments
Applicant’s arguments, see the remarks filed 12/16/2020, with respect to the rejection of claims 1-20 under 35 U.S.C. 103 as being unpatentable over SHIMIZU et al. (US 20170042774 A1) have been fully considered and are persuasive because as presented by applicant in the remarks filed 12/16/2020, iron oxide to titanium dioxide in a ratio of 0.25-0.85 (which is X in the calculation presented by applicant on page 8 of the remarks filed 12/16/2020) and the total quantity of interference particles to 

New Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13  of copending Application No. 16/608,049 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claims 1, 4, 5, 6, 7-9, 10-12 anticipate examined claims 1-3, 5, 6, 7-12 and 15-20.   The composition in copending claims 1, 4, 5, 6, 7-9, 10-12 also anticipate the composition used in the examined method claim 14.   The at least one mixture of two metal oxides in copending claim 2 allows for at least one iron oxide of examined claim 1 and the at least one interference particle is at least one iron oxide in examined claim 2.   The at least one monosaccharide derivative of co-pending claim 3 anticipates the at least one monosaccharide derivative of examined claim 4.   The copending process of claim 13 prepares the examined composition.   Examined claim 13 is a form of cosmetic compositions and the co-pending composition being a cosmetic could also be in the form listed in examined claim 13.       
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The examined claims and the co-pending claims have the same effective date of 04/25/2018.   Terminal disclaimer is thus required to overcome the rejection or the examined claims could be amended in such a way that the co-pending claims alone or in combination with another do not render the examined claims obvious.

No claim is allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shimizu et al. (US 2015/0150780 A1 and US 2015/0157539 A1), Tachon et al. (US 2015/0190320 A1), BLIN (US 2010/0028394 A1) and LEE et al. (US 2018/007117
7 A1) all of which discloses cosmetic compositions comprising microcapsule in physiologically acceptable carrier, the capsule comprises a core and coating (see the whole documents).

No claim is allowed.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached on 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLESSING M FUBARA/Primary Examiner, Art Unit 1613